On Rehearing.
BAKER, J.
Having carefully reconsidered the issues herein, we have concluded that the original oirinion and decree handed down in these consolidated cases are correct.
The original .opinion and decree rendered herein by this court are therefore reinstated and made the Anal judgment.
Amendment of Decree.
PER CURIAM.
Pending this appeal, James O. Davis, Director General of Railroads, and Federal Agent under the Transportation Act, has been appointed and designated by the President of the United States as the person against whom pending suits should be prosecuted, and has moved this court that the decree herein rendered be amended to the extent of substituting as party defendant, and as the party against whom judgment is rendered, James C. Davis, Director General of Railroads, and FederaL Agent under the Transportation Act, in lieu and in place of Walker D. Hines, Director General of Railroads.
It is therefore ordered, adjudged, and decreed that the decree rendered herein be, and it is, made executory against said James O. Davis, Director General of Railroads, and Federal Agent under the Transportation Act.